       Case 3:19-cv-05081-WHO Document 75 Filed 10/21/20 Page 1 of 4




 1 MICHAEL D. SEPLOW, SBN 150183                      ROSEMARIE T. RING (CA Bar No. 220769)
   mseplow@sshhlaw.com                                rose.ring@mto.com
 2 AIDAN C. McGLAZE, SBN 277270                       JONATHAN H. BLAVIN (CA Bar No. 230269)
   amcglaze@sshhlaw.com                               jonathan.blavin@mto.com
 3 SCHONBRUN SEPLOW HARRIS &                          MARIANNA MAO (CA Bar No. 318070)
   HOFFMAN LLP                                        Marianna.Mao@mto.com
 4 11543 W. Olympic Blvd.                             MUNGER, TOLLES & OLSON LLP
   Los Angeles, CA 90064                              560 Mission Street
 5 Telephone:     (310) 396-0731                      Twenty-Seventh Floor
   Facsimile:     (310) 399-7040                      San Francisco, California 94105-2907
 6                                                    Telephone:     (415) 512-4000
   GERARD V. MANTESE (MI Bar # P34424)                Facsimile:     (415) 512-4077
 7 gmantese@manteselaw.com
   DAVID HONIGMAN (MI Bar # P33146)                   JORDAN D. SEGALL (CA Bar No. 281102)
 8 dhonigman@manteselaw.com                           jordan.segall@mto.com
   KATHRYN EISENSTEIN (MI Bar #P66371)                MUNGER, TOLLES & OLSON LLP
 9 keisenstein@manteselaw.com                         350 S. Grand Avenue, 50th Floor
   MANTESE HONIGMAN, P.C.                             Los Angeles, California 90071
10 1361 E. Big Beaver Road Troy, MI 48083             Telephone:    (213) 683-9208
   Telephone:     (248) 457-9200                      Facsimile:    (213) 687-3702
11 Facsimile:     (248)-457-9201
                                                      Attorneys for Defendant, Facebook, Inc
12 PATRICIA A. STAMLER (MI Bar #35905)
   pstamler@hertzschram.com
13 MATTHEW TURCHYN (MI Bar #76482)
   mturchyn@hertzschram.com
14 HERTZ SCHRAM PC
   1760 South Telegraph Road, Suite 300
15 Bloomfield Hills, MI 48302
   Tel: 248-335-5000
16 Fax: 248-335-3346

17 Attorneys for Plaintiffs

18                                 UNITED STATES DISTRICT COURT

19                NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

20

21 ROSEMARIE VARGAS, KISHA SKIPPER,                    Case No. 3:19-cv-05081-WHO
   JAZMINE SPENCER, DEILLO RICHARDS,
22 JENNY LIN, and JESSICA TSAI, on behalf              JOINT ADMINISTRATIVE MOTION
   of themselves individually, and on behalf of all    AND [PROPOSED] ORDER ON
23 others similarly situated,                          BRIEFING SCHEDULE FOR
                                                       FACEBOOK’S MOTION TO DISMISS
24                   Plaintiffs,                       THE SECOND AMENDED COMPLAINT

25          vs.                                        Judge: Hon. William H. Orrick
                                                       Courtroom:     2, 17th Floor
26 FACEBOOK, INC.,                                     Action Filed:: August 16, 2019
27                   Defendant.

28

                                                                 Case No. 3:19-cv-05081-WHO
       JOINT ADMINISTRATIVE MOTION AND [PROPOSED] ORDER RE SECOND AMENDED COMPLAINT
       Case 3:19-cv-05081-WHO Document 75 Filed 10/21/20 Page 2 of 4




 1          Pursuant to Civil L.R. 7-11, Plaintiffs Rosemarie Vargas, Kisha Skipper, Jazmine Spencer,

 2 Deillo Richards, Jenny Lin, Jessica Tsai, and Defendant Facebook, Inc. (“Facebook”)

 3 (collectively, the “Parties”), by and through their respective counsel of record, respectfully

 4 stipulate as follows, subject to the Court’s approval:

 5          WHEREAS, Plaintiffs filed the Second Amended Complaint (“SAC”) (ECF No. 61) on

 6 August 10, 2020;

 7          WHEREAS, the Court entered the following briefing schedule (ECF No. 62) for

 8 Facebook’s motion to dismiss the SAC:

 9          Motion to dismiss due: September 4, 2020

10          Opposition due: October 2, 2020

11          Reply due: October 23, 2020

12          WHEREAS, the Court has set the hearing on the motion to dismiss and the case

13 management conference for November 18, 2020 (ECF No. 72);

14          WHEREAS, in accordance with the above briefing schedule, Facebook has filed its motion

15 to dismiss (ECF No. 64) and Plaintiffs have filed their opposition (ECF No. 69);

16          WHEREAS, the Parties have met and conferred and agree that, subject to the Court’s

17 approval, Facebook’s deadline to file its reply will be extended until October 29, 2020, and that

18 this extension shall not impact the November 18, 2020 hearing date;

19          ACCORDINGLY, the Parties jointly move for an order setting Facebook’s reply deadline

20 to be October 29, 2020.

21 DATED: October 21, 2020                      MANTESE HONIGMAN, P.C.

22

23
                                                By:          /s/ Gerard Mantese
24                                                   GERARD MANTESE
                                                Attorneys for Plaintiffs
25

26
27

28

                                             -2-                 Case No. 3:19-cv-05081-WHO
       JOINT ADMINISTRATIVE MOTION AND [PROPOSED] ORDER RE SECOND AMENDED COMPLAINT
       Case 3:19-cv-05081-WHO Document 75 Filed 10/21/20 Page 3 of 4




 1 DATED: October 21, 2020                MUNGER, TOLLES & OLSON LLP

 2

 3
                                          By:          /s/ Rosemarie T. Ring
 4                                             ROSEMARIE T. RING
                                          Attorneys for Defendant, Facebook, Inc
 5

 6
                                    [PROPOSED] ORDER
 7
   PURSUANT TO THE PARTIES’ JOINT ADMINISTRATIVE MOTION, IT IS SO
 8 ORDERED.

 9
     DATED: October 21, 2020                      _____________
10                                         _      WILLIAM H. ORRICK
                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                             -3-                 Case No. 3:19-cv-05081-WHO
       JOINT ADMINISTRATIVE MOTION AND [PROPOSED] ORDER RE SECOND AMENDED COMPLAINT
        Case 3:19-cv-05081-WHO Document 75 Filed 10/21/20 Page 4 of 4




 1                      ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)(3)

 2
            I, Rosemarie T. Ring, am the ECF user whose ID and Password are being used to file this
 3
     document. I hereby attest that concurrence in the filing of this document has been obtained from
 4
     the signatories.
 5

 6
     DATED: October 21, 2020                    MUNGER, TOLLES & OLSON LLP
 7

 8

 9                                              By:          /s/ Rosemarie T. Ring
                                                     ROSEMARIE T. RING
10                                              Attorneys for Defendant, Facebook, Inc
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                             -4-                 Case No. 3:19-cv-05081-WHO
       JOINT ADMINISTRATIVE MOTION AND [PROPOSED] ORDER RE SECOND AMENDED COMPLAINT
